Exhibit 10.1
 
FORM OF
JOHN BEAN TECHNOLOGIES CORPORATION
Amended and Restated Executive Severance Agreement




THIS AGREEMENT is made and entered into as of the ____ day of ________________,
201_, by and between JOHN BEAN TECHNOLOGIES CORPORATION (hereinafter referred to
as the "Company") and ___________________________ (hereinafter referred to as
the "Executive").


WHEREAS, the Board has approved the Company’s entering into severance agreements
with certain key executives of the Company;


WHEREAS, the Executive is a key executive of the Company;


WHEREAS, should the possibility of a Change in Control of the Company arise, the
Board believes it is imperative that the Company and the Board should be able to
rely upon the Executive to continue in the Executive’s position, and that the
Company should be able to receive and rely upon the Executive's advice, if
requested, as to the best interests of the Company and its shareholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control;


WHEREAS, should the possibility of a Change in Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate; and


NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:


Article 1.  Establishment, Term, and Purpose


This Agreement will commence on the Effective Date and will continue in effect
for a three (3) year term, until the third anniversary of the Effective
Date.  Upon each anniversary of the Effective Date, the term of this Agreement
will be extended automatically for one (1) additional year, unless the Committee
delivers written notice six (6) months prior to such anniversary to the
Executive that this Agreement will not be extended. In such case, this Agreement
will terminate at the end of the term, or extended term, then in progress.


However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond the month in which such Change in Control
occurred; and (ii) until all obligations of the Company hereunder have been
fulfilled, and until all benefits required hereunder have been paid to the
Executive.


 
 

--------------------------------------------------------------------------------

 
 
Article 2.  Definitions


Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.


2.1.           Base Salary means the salary of record paid to an Executive as
annual salary, excluding amounts received under incentive or other bonus plans,
whether or not deferred.


2.2.           Beneficiary means the persons or entities designated or deemed
designated by the Executive pursuant to Section 12.2 herein.


2.3.           Board means the Board of Directors of the Company.


2.4.           Cause means:


(a)           the Executive's willful and continued failure to substantially
perform the Executive’s employment duties in any material respect (other than
any such failure resulting from physical or mental incapacity or occurring after
issuance by the Executive of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand;


(b)           the Executive's willfully engaging in conduct which breaches
Section 10 of this Agreement or any other conduct (other than conduct covered
under (a) above) that is demonstrably and materially injurious to the Company or
an affiliate; or


(c)           the Executive's having been convicted of, or pleading guilty or
nolo contendere to, a felony under federal or state law.


2.5.           Change in Control means either a “Change in Ownership,” a “Change
in Effective Control,” or a “Change in Ownership of a Substantial Portion of
Assets,” as defined below:
 
“Change in Ownership”:  A Change in Ownership of the Company occurs on the date
that any one person, or more than one Person Acting as a Group (as defined
below), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company.  However, if any one
person or more than one Person Acting as a Group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Ownership of the Company (or to cause a
Change in Effective Control of the Company).  An increase in the percentage of
stock owned by any one person, or Persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock. This applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Persons Acting as a Group:  Persons will not be considered to be acting as a
group solely because they (i) purchase or own stock of the same corporation at
the same time, or as a result of the same public offering, or (ii) purchase
assets of the same corporation at the same time.  However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with the Company. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
 
“Change in Effective Control”:  A Change in Effective Control of the Company
occurs on the date that either –
 
(i)           Any one person, or more than one Person Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company; or
 
(ii)           a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.
 
A Change in Effective Control will have occurred only if the Participant is
employed by the Company or an Employer upon the date of the Change in Effective
Control or the Company is liable for the payment of the benefits hereunder and
no other corporation is a majority shareholder of the Company.  Further, in the
absence of an event described in paragraph (i) or (ii), a Change in Effective
Control of the Company will not have occurred.
 
Acquisition of additional control:  If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
is not considered to cause a Change in Effective Control of the Company (or to
cause a Change in Ownership of the Company).
 
"Change in Ownership of a Substantial Portion of Assets":  A Change in Ownership
of a Substantial Portion of Assets occurs on the date that any one person, or
more than one Person Acting as a Group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Transfers to a related person:  There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer.  A transfer of assets by the Company is not
treated as a Change of Ownership of a Substantial Portion of Assets if the
assets are transferred to –
 
(i)           A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(ii)          An entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;
 
(iii)         A person, or more than one Person Acting as a Group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
 
(iv)         An entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).
 
A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a Change in Ownership of a
Substantial Portion of Assets of the Company.
 
2.6.           Code means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.


2.7.           Committee means the Compensation Committee of the Board or any
other committee of the Board appointed to perform the functions of the
Compensation Committee.


2.8.           Company means John Bean Technologies Corporation, a Delaware
corporation, or any successor thereto as provided in Article 11 herein.


2.9.           Disability means complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which the
Executive was employed when such disability commenced.


2.10.         Effective Date means the date of this Agreement set forth above.


2.11.         Effective Date of Termination means the date on which a Qualifying
Termination occurs which triggers the payment of Severance Benefits hereunder.


2.12          Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
 
 
-4-

--------------------------------------------------------------------------------

 


2.13          Good Reason means, without the Executive's express written
consent, the occurrence of any one or more of the following:


(a)           The assignment of the Executive to duties materially inconsistent
with the Executive's authorities, duties, responsibilities, and status
(including, without limitation, offices, titles and reporting requirements) as
an employee of the Company (including, without limitation, any material change
in duties or status as a result of the stock of the Company ceasing to be
publicly traded or of the Company becoming a subsidiary of another entity, or
any material change in the Executive's reporting relationship, such as the
chairman or chief executive officer ceasing to report to the Board of Directors
of a publicly traded company), or a material reduction or alteration in the
nature or status of the Executive's authorities, duties, or responsibilities
from the greatest of (i) those in effect on the Effective Date; (ii) those in
effect during the fiscal year immediately preceding the year of the Change in
Control; and (iii) those in effect immediately preceding the Change in Control;


(b)           The Company's requiring the Executive to be based at a location
which is at least fifty (50) miles further from the Executive’s then current
primary residence than is such residence from the office where the Executive is
located at the time of the Change in Control, except for required travel on the
Company's business to an extent substantially consistent with the Executive's
business obligations as of the Effective Date or as the same may be changed from
time to time prior to a Change in Control;


(c)           A material reduction by the Company in the Executive’s Base Salary
as in effect on the Effective Date or as the same may be increased from time to
time;


(d)           A material reduction in the Executive’s level of participation in
any of the Company’s short- and/or long-term incentive compensation plans, or
employee benefit or retirement plans, policies, practices, or arrangements in
which the Executive participates from the greatest of the levels in place: (i)
on the Effective Date; (ii) during the fiscal year immediately preceding the
fiscal year of the Change in Control; and (iii) on the date immediately
preceding the date of the Change in Control; or


(e)           The failure of the Company to assume and agree to perform this
Agreement in all material respects, as contemplated in Article 11 herein.


The existence of Good Reason will not be affected by the Executive's temporary
incapacity due to physical or mental illness not constituting a Disability.  The
Executive's continued employment will not constitute a waiver of the Executive's
rights with respect to any circumstance constituting Good
Reason.  Notwithstanding the above to the contrary, “Good Reason” for
Executive’s separation from employment will exist only if (i) the Executive
provides written notice to the Company within ninety (90) days of the occurrence
of any of the above listed events, (ii) the Company fails to cure the event
within thirty (30) days following the Company’s receipt of the Executive’s
written notice, and (iii) the Executive separates from employment with the
Company effective not later than sixty (60) days after the end of the Company’s
cure period.
 
 
-5-

--------------------------------------------------------------------------------

 


2.14           Notice of Termination means a written notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.


2.15           Person has the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as provided in Section 13(d).


2.16           Qualifying Termination means any of the events described in
Section 3.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.


2.17           Severance Benefits means the payment of severance compensation as
provided in Section 3.3 herein.


2.18           Trust means the Company grantor trust to be created pursuant to
Article 5 of this Agreement.


Article 3.  Severance Benefits


3.1.           Right to Severance Benefits.  The Executive will be entitled to
receive from the Company Severance Benefits, as described in Section 3.3 herein,
if there has been a Change in Control of the Company and if, within twenty-four
(24) calendar months following the Change in Control, a Qualifying Termination
of the Executive has occurred.


The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability.


3.2.           Qualifying Termination.  The occurrence of any one or more of the
following events will trigger the payment of Severance Benefits to the Executive
under this Agreement:


(a)           An involuntary termination of the Executive's employment by the
Company for reasons other than Cause, Disability or death within twenty-four
(24) calendar months following the month in which a Change in Control of the
Company occurs;


(b)           A voluntary termination by the Executive for Good Reason within
twenty-four (24) calendar months following the month in which a Change in
Control of the Company occurs pursuant to a Notice of Termination delivered to
the Company by the Executive; or
 
 
-6-

--------------------------------------------------------------------------------

 


(c)           The Company or any successor company breaches any of the material
provisions of this Agreement.


3.3.           Description of Severance Benefits.  In the event the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 3.1 and
3.2 herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide him with the
following:


(a)           An amount equal to [two (2)] [three (3)] times the highest rate of
the Executive's annualized Base Salary in effect at any time up to and including
the Effective Date of Termination.


(b)           An amount equal to [two (2)] [three (3)] times the Executive's
highest annualized target total cash Management Incentive Award granted under
the John Bean Technologies Corporation Incentive Compensation and Stock Plan for
any plan year up to and including the plan year in which the Executive's
Effective Date of Termination occurs.


(c)           An amount equal to the Executive's unpaid Base Salary, and unused
and accrued vacation pay, earned or accrued through the Effective Date of
Termination.


(d)           An amount equal to the target total cash Management Incentive
Award established for the plan year in which the Executive's Effective Date of
Termination occurred, prorated through the Effective Date of Termination.


(e)           Subject to applicable law and regulation as of the Effective Date
of Termination, a continuation of the Company’s welfare benefits of health care,
life and accidental death and dismemberment, and disability insurance coverage
for eighteen (18) months after the Effective Date of Termination.  These
benefits will be provided to the Executive (and to the Executive's covered
spouse and dependents) at the same premium cost, and at the same coverage level,
as in effect as of the date of the Change in Control. The continuation of these
welfare benefits will be discontinued prior to the end of the eighteen (18)
month period if the Executive has available substantially similar benefits at a
comparable cost from a subsequent employer, as determined by the Committee. In
addition, the Company will make available for purchase by the Executive
continued health care, life and accidental death and dismemberment, and
disability insurance coverage at the same coverage level as in effect as of the
date of the Change in Control for a period of eighteen (18) months beginning
immediately upon the end of the coverage period provided under the foregoing
provisions of this Section 3.3(e).


Awards granted under the John Bean Technologies Corporation Incentive
Compensation and Stock Plan, and other incentive arrangements adopted by the
Company will be treated pursuant to the terms of the applicable plan and award
agreement.
 
 
-7-

--------------------------------------------------------------------------------

 


Any restrictions imposed by Company stock ownership guidelines applicable to the
sale of the Company’s Common Stock by executive officers will not apply to any
Awards granted to the Executive prior to a Change of Control under the John Bean
Technologies Corporation Incentive Compensation and Stock Plan or other
incentive arrangements adopted by the Company that vests as a result of the
Change of Control in accordance with the terms of this Agreement.


The aggregate benefits accrued by the Executive as of the Effective Date of
Termination under the John Bean Technologies Corporation Salaried Employees’
Retirement Program, the John Bean Technologies Corporation Savings and
Investment Plan, the John Bean Technologies Corporation Salaried Employees’
Equivalent Retirement Plan, the John Bean Technologies Corporation Non-Qualified
Savings and Investment Plan and other savings and retirement plans sponsored by
the Company will be determined and distributed pursuant to the terms of the
applicable plan in effect as of the day immediately prior to the Change in
Control, including but not limited to, the Executive’s distribution elections.


Solely for vesting purposes under the Company's nonqualified retirement plans,
it will be assumed that the Executive's employment continued following the
Effective Date of Termination for [two (2)] [three (3)] full years (i.e., [two
(2)][three (3)] additional years of service credits will be added for vesting
only).


3.4.           Termination for Disability.  If the Executive's employment is
terminated due to Disability, the Executive will receive the Executive’s Base
Salary through the Effective Date of Termination, and the Executive's benefits
will be determined in accordance with the Company's disability, retirement,
survivor's benefits, insurance and other applicable plans and programs then in
effect and the Executive will not be entitled to the Severance Benefits
described in Section 3.3.


3.5           Termination upon Death. If the Executive's employment is
terminated due to death, the Executive's benefits will be determined in
accordance with the Company's retirement, survivor's benefits, insurance and
other applicable programs of the Company then in effect and neither the
Executive nor the Executive’s Beneficiary will be entitled to the Severance
Benefits described in Section 3.3.


3.6.           Termination for Cause, or Other Than for Good Reason.  Following
a Change in Control of the Company, if the Executive's employment is terminated
either: (a) by the Company for Cause; or (b) by the Executive (other than Good
Reason, or under circumstances giving rise to a Qualifying Termination described
in Section 3.2(c) herein), the Company will pay the Executive an amount equal to
the Executive’s Base Salary and accrued vacation through the Effective Date of
Termination, at the rate then in effect, plus all other amounts to which the
Executive is entitled under any plans of the Company, at the time such payments
are due and the Company will have no further obligations to the Executive under
this Agreement.  If the Executive’s employment is terminated for Cause or Other
Than for Good Reason, the Executive is not entitled to the Severance Benefits
described in Section 3.3.


3.7.           Notice of Termination.  Any termination of employment by the
Company or by the Executive for Good Reason will be communicated by a Notice of
Termination.
 
 
-8-

--------------------------------------------------------------------------------

 


Article 4.  Form and Timing of Severance Benefits


4.1.           Form and Timing of Severance Benefits.  The Severance Benefits
described in Sections 3.3 (a), (b), (c) and (d) herein will be paid in cash to
the Executive (or the Executive’s Beneficiary, if applicable) in a single lump
sum as soon as practicable following the Effective Date of Termination, but in
no event beyond thirty (30) days from such date; provided that, if the Executive
is deemed on the Effective Date of Termination to be a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Code, any such Severance
Benefits that constitute deferred compensation under Section 409A of the Code
and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Executive’s Qualifying Termination and (ii) the date of the
Executive’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period.


To the extent any in-kind benefits provided to Executive, or any reimbursement
by the Company for expenses incurred by Executive to obtain such benefits, under
Section 3.3 (e) herein constitute deferred compensation under Section 409A of
the Code, (i) all such reimbursements shall be made on or prior to the last day
of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (ii) any right to such reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, (iii) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iv) if Executive is deemed on the Effective Date of Termination to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,
the Executive shall pay the cost of all such in-kind benefits during the Delay
Period and the Company shall reimburse the Executive for such costs immediately
upon expiration of the Delay Period.


4.2.           Withholding of Taxes.  The Company will be entitled to withhold
from any amounts payable under this Agreement all taxes as may be legally
required (including, without limitation, any United States federal taxes and any
other state, city, or local taxes).


Article 5.  Tax Adjustment Payment


5.1.           Tax Adjustment Payment.  In the event that the Executive (or the
Executive’s Beneficiary, if applicable) becomes entitled to Severance Benefits
or any other payment or benefit under this Agreement, or under any other
agreement with or plan of the Company (in the aggregate, the "Total Payments"),
whether or not the Executive has terminated employment with the Company, if all
or any part of the Total Payments will be subject to the tax imposed by Section
4999 of the Code (or any similar tax that may hereafter be imposed) (the "Excise
Tax"),  the Total Payments shall be reduced (but not below zero) such that the
value of the Total Payments shall be one dollar ($1) less than the maximum
amount of payments which the Executive may receive without becoming subject to
the tax imposed by Section 4999 of the Code; provided, however, that the
foregoing limitation shall not apply in the event that it is determined that the
Total Payments on an after-tax basis (i.e., after payment of federal, state, and
local income taxes, penalties, interest, and Excise Tax) if such limitation is
not applied would exceed the after-tax benefits to the Executive if such
limitation is applied.  The Executive shall bear the expense of any and all
Excise Taxes due on any payments that are deemed to be “excess parachute
payments” under Section 280G of the Code.
 
 
-9-

--------------------------------------------------------------------------------

 


5.2.           Tax Computation.  The determination of whether any of the Total
Payments will be subject to the Excise Tax and the assumptions to be used in
arriving at such determination, shall be made by a nationally recognized
certified public accounting firm that does not serve as an accountant or auditor
for any individual, entity or group effecting the Change in Control as
designated by the Company (the “Accounting Firm”).  The Accounting Firm will
provide detailed supporting calculations to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Executive or the
Company requesting a calculation hereunder. All fees and expenses of the
Accounting Firm will be paid by the Company.


Article 6.  Establishment of Trust


As soon as practicable following the Effective Date hereof, the Company will
create a Trust (which will be a grantor trust within the meaning of Sections
671-678 of the Code) for the benefit of the Executive and Beneficiaries, as
appropriate. The Trust will have a Trustee as selected by the Company, and will
have certain restrictions as to the Company's ability to amend the Trust or
cancel benefits provided thereunder. Any assets contained in the Trust will, at
all times, be specifically subject to the claims of the Company's general
creditors in the event of bankruptcy or insolvency; such terms to be
specifically defined within the provisions of the Trust, along with the required
procedure for notifying the Trustee of any bankruptcy or insolvency.


At any time following the Effective Date hereof, the Company may, but is not
obligated to, deposit assets in the Trust in an amount equal to or less than the
aggregate Severance Benefits which may become due to the Executive under
Sections 3.3 (a), (b), (c) and (d) and 5.1 of this Agreement.


As soon as practicable after the Company has knowledge that a Change in Control
is imminent, but no later than the day immediately preceding the date of the
Change in Control, the Company will deposit assets in such Trust in an amount
equal to the estimated aggregate Severance Benefits which may become due to the
Executive under Sections 3.3 (a), (b), (c) and (d), 5.1 Articles 8 and 9 of this
Agreement. Such deposited amounts will be reviewed and increased, if necessary,
every six (6) months following a Change in Control to reflect the Executive's
estimated aggregate Severance Benefits at such time.


Article 7.  The Company's Payment Obligation


The Company's obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.
 
 
-10-

--------------------------------------------------------------------------------

 


The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company's obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 3.3(e) and in Section 10 herein.


Notwithstanding anything in this Agreement to the contrary, if Severance
Benefits are paid under this Agreement, no severance benefits under any program
of the Company, other than benefits described in this Agreement, will be paid to
the Executive.


Article 8.  Fees and Expenses


To the extent permitted by law, the Company will pay as incurred within ten (10)
days following receipt of an invoice from the Executive, which invoice shall be
submitted no later than ninety (90) days following the date Executive incurs
liability for the relevant item, all reasonable legal fees, costs of litigation,
prejudgment interest, and other expenses incurred in good faith by the Executive
as a result of the Company's refusal to provide the Severance Benefits to which
the Executive becomes entitled under this Agreement, or as a result of the
Company's contesting the validity, enforceability, or interpretation of this
Agreement, or as a result of any conflict (including, without limitation,
conflicts related to the calculations under Article 5 hereof) between the
parties pertaining to this Agreement.  The Company’s obligations under this
Article 8 shall apply only to reasonable legal fees, costs of litigation,
prejudgment interest, and other expenses incurred on or before the date that is
ten (10) years after Executive’s death, (b) shall not be subject to liquidation,
and (c) may not be exchanged for another benefit.  The amount of the legal fees,
costs of litigation, prejudgment interest, and other expenses for which
Executive is entitled to be reimbursed under this Article 8 in any calendar year
shall not affect Executive’s right to reimbursement of any expenses or in-kind
benefits to which Executive is entitled under this Agreement or any other
agreement to which Executive and the Company are parties.


 
-11-

--------------------------------------------------------------------------------

 
 
Article 9.  Outplacement Assistance


Following a Qualifying Termination (as described in Section 3.2 herein), the
Executive will be reimbursed by the Company for the reasonable costs of all
outplacement services obtained by the Executive within a twelve (12) month
period after the Effective Date of Termination; provided; however, that the
total reimbursement for such outplacement services will be limited to $50,000;
and further provided that the invoice for such services are submitted no later
than ninety (90) days following the date the Executive incurs such costs.  The
Company’s obligations under this Article 9 (a) shall apply only to costs for
outplacement services obtained by the Executive, (b) shall not be subject to
liquidation, and (c) may not be exchanged for another benefit.  The amount of
the costs of the outplacement services for which the Executive is entitled to be
reimbursed under this Article 9 in any calendar year shall not affect
Executive’s right to reimbursement of any expenses or in-kind benefits to which
the Executive is entitled under this Agreement or any other agreement to which
the Executive and the Company are parties.


Article 10.  Non-Compete, Non-Solicitation, Confidential Information and Release


 (a)  Covenant not to Compete


(i)  Compliance with the provisions of this Article 10 is an express condition
of the Executive's right to receive payments and benefits under this
Agreement.  The Executive acknowledges and recognizes the confidential
information and records provided by the Company and its successors and assigns,
the benefits provided hereunder, and the professional training and experience he
will receive from the Company, as well as the highly competitive nature of the
Company’s business, and in consideration of all of the above, agrees that during
the period beginning on the Effective Date of Termination and ending twenty four
(24) months thereafter (the "Covered Time"), the Executive will not compete with
the business of the Company.  For purposes hereof, "competition" shall mean any
engaging, directly or indirectly, in the "Covered Business" (as hereinafter
defined) in any state of the United States of America or any nation in which the
Company is conducting business as of the Effective Date of Termination (the
"Covered Area"). For purposes of this Agreement, "Covered Business" shall mean
providing any services similar in scope or nature to the services provided by
the Executive immediately prior to his or her Effective Date of Termination. For
purposes of this Article 10, the phrase "engaging, directly or indirectly" shall
mean engaging directly or having an interest, directly or indirectly, as owner,
partner, shareholder, agent, representative, employee, officer, director,
independent contractor, capital investor, lender, consultant or advisor (other
than as the holder of less than 2% of the outstanding stock of a publicly-traded
corporation), either alone or in association with others, in the operation of
any aspect of any type of business or enterprise engaged in any aspect of the
Covered Business.


(ii) The Executive agrees that during the term of this Agreement (including any
extensions thereof) and for the twenty-four (24) months thereafter, he shall not
(i) directly or indirectly solicit or attempt to solicit any of the employees,
agents, consultants, or representatives of the Company or affiliates of the
Company to leave any of such entities; or (ii) directly or indirectly solicit or
attempt to solicit any of the employees, agents, consultants or representatives
of the Company or affiliates of the Company to become employees, agents,
representatives or consultants of any other person or entity.
 
 
-12-

--------------------------------------------------------------------------------

 


(iii) The Executive understands that the provisions of Sections 10(a)(i) and
(ii) may limit his ability to earn a livelihood in a business similar to the
business of the Company but nevertheless agrees and hereby acknowledges that the
restrictions and limitations thereof are reasonable in scope, area, and
duration, are reasonably necessary to protect the goodwill and business
interests of the Company, and that the consideration provided under this
Agreement is  sufficient to justify the restrictions contained in such
provisions. Accordingly, in consideration thereof and in light of the
Executive's education, skills and abilities, the Executive agrees that he will
not assert that, and it should not be considered that, such provisions are
either unreasonable in scope, area, or duration, or will prevent him from
earning a living, or otherwise are void, voidable, or unenforceable or should be
voided or held unenforceable.


 (b)  Enforcement


(i)  The parties hereto agree and acknowledge that the covenants and agreements
contained herein are reasonable in scope, area, and duration and necessary to
protect the reasonable competitive business interests of the Company, including,
without limitation, the value of the proprietary information and goodwill of the
Company.


(ii) The Executive agrees that the covenants and undertakings contained in
Article 10 of this Agreement relate to matters which are of a special, unique
and extraordinary character and that the Company cannot be reasonably or
adequately compensated in damages in an action at law in the event the Executive
breaches any of these covenants or undertakings.  Therefore, the Executive
agrees that the Company shall be entitled, as a matter of course, without the
need to prove irreparable injury, to an injunction, restraining order or other
equitable relief from any court of competent jurisdiction, restraining any
violation or threatened violation of any of such terms by the Executive and such
other persons as the court shall order. The Executive agrees to pay costs and
legal fees incurred by the Company in obtaining such injunction.


(iii) Rights and remedies provided for in this Section 10(b) are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
under any other agreement or applicable law.


(iv) In the event that any provision of this Agreement shall to any extent be
held invalid, unreasonable or unenforceable in any circumstances, the parties
hereto agree that the remainder of this Agreement and the application of such
provision of this Agreement to other circumstances shall be valid and
enforceable to the fullest extent permitted by law.  If any provision of this
Agreement is held to be unenforceable because of the scope or  duration of or
the area covered by such provision, the parties hereto agree that the court or
arbitrator making  such determination shall reduce the scope, duration and/or
area of such provision (and shall substitute appropriate  provisions for any
such unenforceable provisions) in order to make such provision enforceable to
the fullest extent permitted by law, and/or shall delete specific words and
phrases, and such modified provision shall then be enforceable and shall be
enforced. The parties hereto recognize that if, in any judicial proceeding, a
court shall refuse to enforce any of the separate covenants contained in this
Agreement; then that unenforceable covenant contained in this Agreement shall be
deemed eliminated from these provisions to the extent necessary to permit the
remaining separate covenants to be enforced.  In the event that any court or
arbitrator determines that the time period or the area, or both, are
unreasonable and that any of the covenants is to that extent unenforceable, the
parties hereto agree that such covenants will remain in full force and effect,
first, for the greatest time period, and second, in the greatest geographical
area that would not render them unenforceable.
 
 
-13-

--------------------------------------------------------------------------------

 


(v)  In the event of the Executive's breach of this Article 10, in addition to
all other rights the Company may have hereunder or in law or in equity, all
payments and benefits hereunder shall cease; all options, stock, and other
securities granted by the Company or its successor, including stock obtained
through prior exercise of options, shall be immediately forfeited (whether or
not vested), and the original purchase price, if any, shall be returned to the
Executive; and all profits received through exercise of options or sale of
stock, and all previous payments and benefits made or provided hereunder shall
be promptly returned and repaid to the Company.


 (c)  Confidential Information


The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive's
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  After
termination of the Executive's employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by
it.  In no event shall an asserted violation of the provisions of this Section
10(c) constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.


(d)  Release


The Executive's execution of a complete and general release of any and all of
his potential claims (other than for vested benefits described in this Agreement
or any other vested benefits with the Company and/or its affiliates) against the
Company, any of its affiliated companies, and their respective successors and
any officers, employees, agents, directors, attorneys, insurers, underwriters,
and assigns of the Company, its affiliates and/or successors, is an express
condition of the  Executive's right to receive payments, vesting, and benefits
hereunder. The Executive shall be required to execute a Waiver and Release
Agreement which documents the release required under this Section 10(d), the
form of which shall be provided to the Executive by Company.
 
 
-14-

--------------------------------------------------------------------------------

 


Article 11.  Successors and Assignment


11.1           Successors to the Company.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) of all or substantially all of the business and/or assets of the
Company or of any division or subsidiary thereof to expressly assume and agree
to perform the Company's obligations under this Agreement in the same manner and
to the same extent that the Company would be required to perform them if no such
succession had taken place.


11.2           Assignment by the Executive.  This Agreement will inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to him hereunder had he continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Agreement to the Executive's Beneficiary. If the Executive has not named a
Beneficiary, then such amounts will be paid to the Executive's devisee, legatee,
or other designee, or if there is no such designee, to the Executive's estate,
and such designee, or the Executive’s estate will be treated as the Beneficiary
hereunder.


Article 12.  Miscellaneous


12.1           Employment Status. Except as may be provided under any other
agreement between the Executive 1and the Company, the employment of the
Executive by the Company is "at will," and may be terminated by either the
Executive or the Company at any time, subject to applicable law.


12.2           Beneficiaries.  The Executive may designate one or more persons
or entities as the primary and/or contingent Beneficiaries of any Severance
Benefits including, without limitation, payments under Article 5 hereof, owing
to the Executive under this Agreement. Such designation must be in writing,
executed by the Executive and in a form acceptable to the Committee. The
Executive may make or change such designations at any time.


12.3           Severability.  In the event any provision of this Agreement will
be held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Agreement, and the Agreement will be construed
and enforced as if the illegal or invalid provision had not been
included.  Further, the captions of this Agreement are not part of the
provisions hereof and will have no force and effect.


12.4           Modification.  No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties' legal representatives and successors.


12.5.          Applicable Law.  To the extent not preempted by the laws of the
United States, the laws of the state of Delaware will be the controlling law in
all matters relating to this Agreement.
 
 
-15-

--------------------------------------------------------------------------------

 


12.6           Indemnification.  To the full extent permitted by law, the
Company will, both during and after the period of the Executive's employment,
indemnify the Executive (including by advancing him expenses) for any judgments,
fines, amounts paid in settlement and reasonable expenses, including any
attorneys' fees, incurred by the Executive in connection with the defense of any
lawsuit or other claim to which he is made a party by reason of being (or having
been) an officer, director or employee of the Company or any of its
subsidiaries.  The Executive will be covered by director and officer liability
insurance to the maximum extent that that insurance covers any officer or
director (or former officer or director) of the Company.


12.7           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, negotiations, representations or proposals,
whether written or oral.  Without limitation of the foregoing, this Agreement
supersedes and replaces in its entirety that certain Executive Severance
Agreement between the Company and the Executive dated ________________________,
which is terminated and no longer effective as of the Effective Date of this
Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on this ____ day of
_____________, 201_.
 
 

JOHN BEAN TECHNOLOGIES     Executive:   CORPORATION                            
By: 
   
 
 
Name: Polly B. Kawalek
   
 
 
Its:      Compensation Committee Chairwoman
   
 
 

         
By:
   
 
 
Name: Mark Montague
   
 
 
Its:       Vice President, Human Resources
   
 
 


-17-